HABHAB, Judge
(dissenting).
I respectfully dissent from the majority’s reversal and dismissal of Snider’s conviction for false imprisonment. I believe the evidence was sufficient to generate a jury question on the issue.
The majority is essentially directing a verdict for Snider on the false imprisonment issue. When reviewing a directed verdict action, the Iowa Supreme Court has stated:
In reviewing the propriety of a trial court’s ruling on a motion for a directed verdict in a criminal case, this court views the evidence in a light most favorable to the State. All legitimate inferences that may reasonably be deducted therefrom will be accepted. All the evidence must be considered when determining evidentiary sufficiency. A trial court should submit a charged crime to the jury and should not direct a verdict, and a refusal to direct a verdict will be upheld, if there is any substantial evidence in the record reasonably tending to support the charge. Substantial evidence means such evidence as could convince a rational trier of fact that the defendant is guilty of the crime charged beyond a reasonable doubt.
State v. Rich, 305 N.W.2d 739, 741 (Iowa 1981).
Such evidence was presented in this case. Forcible confinement for almost fifteen minutes is not merely incidental to the initial assault. Additionally, the facts show the confinement was separate from the assault. See Rich, at 745. The confinement itself was substantial. Id. Unlike the majority, I do not find the confinement against the victim’s will merged into the assault charge. I believe both offenses were separate.
The evidence supports submission of both assault and false imprisonment charges to the jury. I would find the trial court did not err in denying the motion for directed verdict on the false imprisonment charge. I would affirm.
DONIELSON, J., joins this dissent.